Citation Nr: 1813255	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a right fourth finger disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA RO.

The Veteran participated in a hearing before the Board in September 2017, and a transcript of this hearing has been associated with the record.  The Board held the record open for 60 days following the hearing, at the Veteran's request, for the submission of additional evidence.  He thereafter submitted additional medical evidence.  In January 2018, the Veteran's representative waived any right of initial RO consideration of the evidence.

The issues of service connection for a bilateral hip disability and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A February 2018 rating decision granted service connection for a bilateral hearing loss disability, resulting in a full grant of the benefit sought on appeal.

2.  A right fourth finger disability did not originate in service and is not otherwise etiologically related to service.

3.  The Veteran does not have a bilateral hand disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a bilateral hearing loss disability is dismissed as moot.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.202 (2017).

2.  The criteria for service connection for a right fourth finger disability have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for bilateral hand disability have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  In the instant case, the Veteran was provided with all appropriate notification in September 2007.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing his claimed bilateral hand disability and right finger disability in February 2008 and September 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not objected to the adequacy of these examinations.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a hearing before the Board in September 2017, and a transcript of this hearing has been associated with the record.  During this hearing, the Board took provisional testimony addressing the issues of entitlement to service connection for a sinus disability, service connection for bilateral shin splints, an increased rating for a back disability, an increased rating for a right knee disability, an increased rating for a right ankle disability, and an increased rating for bilateral pes planus.  A review of the claims file reveals that the Veteran has neither initiated nor perfected an appeal of these issues.  Therefore, these issues are not currently before the Board and will not be discussed in this decision.

The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Bilateral Hearing Loss Disability

The Veteran perfected the appeal of the issue of entitlement to service connection  for a bilateral hearing loss disability in January 2010.  After perfecting his appeal, however, a February 2018 rating decision granted entitlement to service connection for a bilateral hearing loss disability.  Thus the benefit sought on appeal has already been granted in full.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In this case, the specific issue certified to the Board has become moot because the February 2018 rating decision granted service connection for a bilateral hearing loss disability.  There are no allegations of errors of fact or law for appellate consideration.  Consequently, the Board has no jurisdiction to review the certified issue, and the Veteran's claim must be dismissed.



Service Connection for a Right Fourth Finger Disability

The Veteran claims that he has a right fourth finger disability as the result of an in-service injury.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Veteran's flexion disability of the right fourth finger is not listed among the chronic diseases set forth in 38 C.F.R. § 3.309, and service connection thus cannot be established based solely on a presumption or on a continuity of symptomatology.

Turning to the facts in this case, the Board notes that the Veteran received treatment in April 1983 for left ring finger pain following an unknown injury.  In February 1984, the Veteran received treatment for a laceration of the right index finger.  The Veteran's service treatment records are otherwise silent for treatment or complaints relating to the fingers.  

Following service, the Veteran submitted a claim for a "bent finger" in August 2007.  The Veteran underwent a VA examination in February 2008, at which time he indicated that he jammed the fourth digit of his right hand while playing football in-service, and such injury was treated with a splint.  The examiner diagnosed the Veteran with a flexion deformity of the right fourth finger.  In August 2008, the Veteran stated that he suffered a flexion deformity of the fourth finger in April 1983.  The Veteran underwent an additional examination in September 2013, at which time the Veteran stated that he experienced an in-service sports injury to his right second and fourth fingers.  The examiner did not observe a flexion deformity or other disability of the right fourth finger.  The Veteran had no acute inflammation or swelling of the joints.  There was no discoloration of the fingers, and x-ray examination was normal.

Turning to an analysis of these facts, the Board notes initially that a "current disability" may be present when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's  adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, affording the Veteran with the benefit of the doubt, and notwithstanding the finding of the September 2013 examiner that the Veteran did not have a flexion deformity of the right fourth finger, the Board finds that the evidence shows a current right fourth finger disability because a flexion deformity was noted at the time of the February 2008 examination.   

While the Veteran may have a current disability of the right fourth finger, the evidence does not support a finding that the Veteran suffered an in-service injury to the right fourth finger.  The Veteran, for example in August 2008, has stated that his right fourth finger disability is related to an April 1983 injury to that finger.  The Veteran's service treatment records show that in April 1983, the Veteran suffered an unknown injury to the left fourth finger, not the right fourth finger.  The Board otherwise finds that the Veteran did not complain of symptoms relating to his right fourth finger in-service, and his service separation examination noted no complaints relating to the right fourth finger.  

Upon review of this evidence, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service event or injury that gave rise to a disability of the right fourth finger.  The Veteran is competent to describe what he experienced in service, such as experiencing injuries to the fingers.  The Board, however, finds the Veteran's accounts of experiencing an injury to the right fourth finger to lack credibility, given his denial of such symptoms in service, his normal findings at his separation from service, and April 1983 findings showing an injury to the left finger, rather than the right finger.  Without credible evidence of an in-service incident or event, and with normal findings at the Veteran's separation from service, the second Hickson element is not met, and the Veteran's claim of entitlement to service connection fails on this basis.  

In sum, the Board concludes that the criteria for service connection for a right fourth finger disability have not been met, and the claim is denied.  


Service Connection for a Bilateral Hand Disability

The Veteran claims that he has a bilateral hand disability as the result of his in-service experiences.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Turning to the facts in this case, the Veteran filed his claim of entitlement to service connection in August 2007.  The Veteran underwent an examination in February 2008, at which time the Veteran complained of experiencing increasing stiffness and pain in the bilateral hands since 2000.  The Veteran experienced flare-ups of bilateral hand pain approximately 5 times a month.  The Veteran additionally reported a history of a jammed finger on the fourth digit of the right hand, with a "flexion deformity" of the finger.  The Veteran reported experiencing stiffness of the finger without pain.  The Veteran denied experiencing any fractures or dislocations of the fingers or hand, and he denied a history of osteoarthritis.  

Upon physical examination, the examiner observed a proximal interphalangeal joint deformity (flexion deformity) of 10 degrees to 15 degrees of the fourth digit of the right hand.  There was no tenderness of the joint, and all fingers went past the median crease.  There was no evidence of dexterity problems, and there was no warmth, redness, or swelling of the hands.  The Veteran had no fatigue, weakness, or lack of endurance with repetitive testing of his fingers.  The Veteran could oppose and abduct his thumbs.  The examiner assessed the Veteran with bilateral hand arthralgias of unknown etiology, and a flexion deformity of the fourth digit of the right hand.  

The Veteran underwent an additional examination in September 2013, at which time the Veteran complained of occasional pain in his hands when lightly gripping and in cold weather.  There was no skin ulceration or discoloration of the fingers noted.  The Veteran had no limitation of motion or painful motion of the fingers or thumbs, nor was there a functional impairment of the fingers or thumbs.  The Veteran's hand grip strength was normal.  X-ray of the Veteran's hands was normal, with no evidence of arthritis.  While the examiner observed that the February 2008 examiner noted a flexion deformity of the fourth digit of the right hand, the September 2013 examiner did not currently observe such a disability.  

Upon review of this evidence, the Veteran is competent to testify as to readily-observable symptoms such as pain in the hands.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he experiences rise to the level of a "disability" for VA purposes.  The Board notes that pain alone, without an underlying disability resulting in such pain, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case, clinicians have consistently found that the Veteran's complaints of hand pain are not attributable to an underlying disability.  Thus, while the Veteran may experience symptoms such as pain in the hands his statements are not sufficient to establish the presence of the claimed disability.  

In sum, the Board concludes that the criteria for service connection for a bilateral hand disability have not been met, and the claim is denied.  







ORDER

The appeal of the issue of entitlement to service connection for a bilateral hearing loss disability is dismissed.  

Service connection for a right fourth finger disability is denied.  

Service connection for a bilateral hand disability is denied.  


REMAND

With respect to the claim for service connection for a bilateral hip disability, the Veteran has been diagnosed, for example in September 2013, with bursitis of both hips.  The Veteran has claimed that his bilateral hip disability is either directly related to his in-service experiences, including running, or is secondarily related to his service connected disabilities, including disabilities of the spine, right knee, bilateral ankles, and bilateral feet.  The Veteran underwent an examination in September 2013, at which time the examiner diagnosed the Veteran with bursitis of both hips and opined that it was less likely than not that such disability was related to his service.  As a rationale for this opinion, the examiner stated that the Veteran's service treatment records did not document an injury of or treatment for a bilateral hip disability.  The examiner did not, however, address whether the Veteran's bilateral hip disability might be related to his in-service experiences despite the absence of such in-service treatment.  Furthermore, the examiner did not opine as to whether the Veteran's bilateral hip disability was secondarily related to his service-connected disabilities of the spine, right knee, bilateral ankles, and bilateral feet.  The Veteran's claim must be remanded in order to obtain such an etiological opinion.  

With respect to the claim for service connection for a left knee disability, the Veteran has been diagnosed, for example in September 2013, with a left knee strain.  The Veteran has claimed that his left knee disability is either directly related to his in-service experiences or is secondarily related to his service connected disabilities, including disabilities of the spine, right knee, bilateral ankles, and bilateral feet.  The Veteran has undergone two examinations of his left knee disability.  In February 2008, an examiner diagnosed the Veteran with a left knee strain but did not offer an etiological opinion.  In September 2013, an examiner diagnosed the Veteran with a left knee strain and opined that it was less likely than not that the Veteran's disability was related to his service.  As a rationale for this opinion, the examiner stated that the Veteran's service treatment records did not document an injury of or treatment for a left knee disability.  The examiner did not, however, whether the Veteran's left knee disability might be related to his in-service experiences despite the absence of such in-service treatment.  Furthermore, the examiner did not opine as to whether the Veteran's left knee disability was secondarily related to his service-connected disabilities of the spine, right knee, bilateral ankles, and bilateral feet.  The Veteran's claim must be remanded in order to obtain such an etiological opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hip and left knee disabilities.  The examinations should preferably be conducted by an examiner who has not previously examined the Veteran in connection with this appeal.  

After examining the Veteran, reviewing the Veteran's claims file, and describing the nature of the Veteran's bilateral hip and left knee disabilities, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's bilateral hip and left knee disabilities:

a) began during or were otherwise caused by his military service, to include as a result of engaging in activities such as running in service, or;

b) were caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by his service-connected spine disability, right knee disability, bilateral ankle disability, or bilateral foot disability.  

2.  Then, readjudicate the issues of entitlement to service connection a bilateral hip disability and a left knee disability.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative a Supplemental Statement of the Case and afford the Veteran with an opportunity to respond.  Thereafter, if in order, return the case to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


